
	
		II
		110th CONGRESS
		2d Session
		S. 2798
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish a health and education grant program related
		  to autism spectrum disorders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Autism Assistance Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)In February 2007, the Centers for Disease
			 Control and Prevention released data indicating that—
				(A)the occurrence of autism spectrum disorders
			 (ASD) increased between 1996 and 2006 from an estimated 1 in 500 to an
			 estimated 1 in 150; and
				(B)the behaviors of children who were
			 classified as suffering from ASD were consistent with the DSM–IV–TR criteria
			 for Autistic Disorder, Asperger’s Disorder, and Pervasive Developmental
			 Disorder—Not Otherwise Specified.
				(2)Autism is a
			 complex neurological disorder that affects individuals in the areas of social
			 interaction and communication. Because autism is a spectrum disorder, it
			 affects each individual differently and to varying degrees of severity.
			(3)People afflicted
			 with autism process and respond to information in unique ways. In some cases,
			 coexisting medical issues may be present and aggressive or self-injurious
			 behavior may occur.
			(4)The increased
			 number of children diagnosed with autism is a growing and urgent concern for
			 families, healthcare professionals, and educators. Health and education systems
			 struggle to respond to the needs of the autistic population in a comprehensive
			 manner.
			(5)The prevalence of
			 autism in developing countries is growing rapidly. Health and education systems
			 in these countries are particularly ill-equipped to deal with the issues
			 surrounding this growth. According to expert estimates, there are approximately
			 2,500,000 people with an autism spectrum disorder in China and approximately
			 2,000,000 with such disorder in India. Although reliable statistics are
			 difficult to come by, a large number of these people are believed to be
			 children.
			(6)Children with autism who receive intensive
			 and appropriate educational services before 5 years of age often make
			 significant functional improvements. In the United States, significant efforts
			 are being pursued to expand early diagnosis and the provision of these
			 services.
			(7)In a November 2007 report on the
			 identification, evaluation, and management of children with autism, the
			 American Academy of Pediatrics recommended that all children should be screened
			 twice for autism before 2 years of age, even if the children have no
			 recognizable symptoms.
			(8)Early screening and services for autism are
			 sorely lacking in most of the developing world. United States expertise could
			 be used to significantly aid children and families in developing countries for
			 relatively small costs.
			3.Autism
			 definedIn this Act, the term
			 autism means all conditions consistent with the autism spectrum
			 disorders described in section 2(1).
		4.Global Autism
			 Assistance Program
			(a)Establishment
			 and purposeThe
			 Administrator, United States Agency for International Development (referred to
			 in this section as the Administrator) shall establish and
			 administer a health and education grant program, to be known as the
			 Global Autism Assistance Program, to—
				(1)support activities
			 described in subsection (c)(2) by nongovernmental organizations and other
			 service providers, including advocacy groups, focused on treating autism in
			 developing countries; and
				(2)establish the
			 teach the teachers program described in subsection (d) to train
			 health and education professionals working with children with autism in
			 developing countries.
				(b)Designation of
			 eligible regionsNot later
			 than 120 days after the date of the enactment of this Act, the Administrator,
			 in consultation with knowledgeable autism organizations, such as the World
			 Autism Organization, the Autism Society of America, and Autism Speaks, shall
			 designate not fewer than 2 regions in developing countries that the
			 Administrator determines—
				(1)require assistance
			 in dealing with autism; and
				(2)have health and
			 education professionals who are sufficiently familiar with issues related to
			 autism to make effective use of the Global Autism Assistance Program.
				(c)Selection of
			 implementing nongovernmental organization
				(1)In
			 generalNot later than 180
			 days after the designation of eligible regions under subsection (b), the
			 Administrator shall select and provide funding to a nongovernmental
			 organization with experience in autism-related issues to implement the Global
			 Autism Assistance Program by awarding grants to local service providers and
			 advocacy groups focused on autism.
				(2)Support and
			 assistanceThe implementing
			 nongovernmental organization selected under paragraph (1) shall provide,
			 contract for, and coordinate technical assistance in support of its mission in
			 meeting the goals and purposes of this Act.
				(3)ActivitiesA
			 local service provider or advocacy group shall use grant funds received under
			 paragraph (1) to carry out any of the following activities:
					(A)Education and
			 outreach to the publicUse
			 public service announcements and other public media to help the public become
			 more aware of the signs of autism so that children with autism can be diagnosed
			 and treated earlier.
					(B)Support to
			 familiesDevelop resources
			 for families, such as online Internet resource centers in local languages.
			 Disseminate materials to parents of newly diagnosed children, such as
			 information contained in the Centers for Disease Control and Prevention’s
			 publication entitled Learn the Signs, Act Early and other
			 suitable alternatives. Disseminate educational aids and guides to help parents
			 with their children’s development.
					(C)Support to
			 educational institutionsProvide funding for schools or other
			 educational institutions, focusing on teachers of the youngest students.
			 Distribute equipment or materials referred to in subparagraph (B).
					(D)Support to
			 clinics and medical centersProvide funding to clinics and medical
			 centers with proven records in addressing autism to assist with operating
			 expenses, including personnel, equipment supplies, and facilities. Develop
			 assessment testing for autism. Acquire specialized equipment, such as
			 augmentative communication devices.
					(E)TranslationTranslate relevant English-language
			 publications into the local languages spoken in the eligible regions designated
			 pursuant to subsection (b).
					(4)Applications for
			 grants
					(A)Submission of
			 applicationsA local service
			 provider or advocacy group desiring a grant under this subsection shall submit
			 an application to the implementing nongovernmental organization at such time,
			 in such manner, and containing such information as such organization may
			 require.
					(B)Establishment of
			 screening board
						(i)In
			 generalThe implementing
			 nongovernmental organization selected under paragraph (1) shall establish a
			 screening board, to be known as the Project Advisory Board, to
			 review and evaluate applications from local service providers or advocacy
			 groups submitted under subparagraph (A).
						(ii)Membership
							(I)Appointment of
			 voting membersThe
			 implementing nongovernmental organization, in consultation with the
			 Administrator, shall appoint at least 7 voting members of the Project Advisory
			 Board who are members of autism advocacy groups, professionals working with
			 autism, or otherwise associated with the autism community, including—
								(aa)at least 2 parents from different families
			 of individuals with autism;
								(bb)at least 1 medical professional working
			 with autism;
								(cc)at least 1 teacher of individuals with
			 autism; and
								(dd)at least 1 individual who has
			 autism.
								(II)TermsEach
			 member appointed under subclause (I)—
								(aa)shall serve for
			 a term of 1 year;
								(bb)may serve up to
			 3 consecutive terms; and
								(cc)may continue to
			 serve after the expiration of the term of such member until such time as a
			 successor is appointed.
								(III)Selection
			 criteriaIn appointing
			 members to the Project Advisory Board under subclause (I), the implementing
			 nongovernmental organization shall attempt to—
								(aa)ensure objectivity and balance;
								(bb)reduce the potential for conflicts of
			 interest; and
								(cc)include individuals with experience working
			 in the developing world.
								(IV)Appointment of
			 non-voting membersThe
			 Administrator shall appoint as many non-voting members to the Project Advisory
			 Board as the Administrator determines appropriate.
							(d)Teach the
			 teachers
				(1)In
			 generalThe implementing
			 nongovernmental organization, acting on behalf of the Administrator and in
			 consultation with the Project Advisory Board, shall establish a program, to be
			 known as the Teach the Teachers Program, to—
					(A)identify health and education professionals
			 to receive specialized training for teaching and working with youth with
			 autism, including training conducted in 2- or 3-day workshops at locations
			 within 1 of the 2 regions designated pursuant to subsection (b); and
					(B)conduct training
			 through 2- or 3-day biomedical conferences in the 2 regions designated pursuant
			 to subsection (b), including—
						(i)bringing medical
			 and psychological specialists from the United States to train and educate
			 parents and health professionals who deal with autism;
						(ii)training related
			 to biomedical interventions that can affect autism;
						(iii)training on how
			 nutrition and various metabolic issues can impact behavior;
						(iv)training on the
			 role of applied behavioral analysis; and
						(v)various
			 occupational and speech therapies in fighting autism.
						(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section—
				(1)$3,000,000 for
			 fiscal year 2009;
				(2)$3,000,000 for
			 fiscal year 2010; and
				(3)$4,000,000 for
			 fiscal year 2011.
				
